By Judge Alfred D. Swersky.
This matter is before the Court on the petition for review of the decision of the Virginia Employment Commission denying unemployment benefits because of willful misconduct as contemplated by Code § 60.2-618(2). Petitioner claims the facts do not support the Commission’s conclusion and further argues that he carried his burden of showing mitigating circumstances.
This court finds that there is evidence which supports the Commission’s finding of willful misconduct and that the conduct of the Petitioner could properly be found to be willful misconduct in connection with Petitioner’s employment.
However, the findings of the Commission ignore the medical evidence presented by Petitioner. The Commission simply concludes that his medical condition “does not excuse the threatening statements he made . ...” No evidence supports this conclusory statement, and in view of the substantial evidence relating to Petitioner’s physical and mental condition at the time of the incidents in question, this Court finds the decision of the Commission denying Petitioner unemployment benefits to be in error.
For these reasons, the decision of the Commission is reversed, and the Petitioner shall be entitled to unemployment benefits.